                Case 1:20-cr-00093-LTS      Document 8 Filed 02/25/20 Page 1 of 2

Federal Defenders                                          52 Duane   Stn.~t-lOth
                                                                                            Southern District
                                                                                  Floor, New York, NY 10007
OF NEW YORK, INC.                                                     Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                     So111Ju~rn   /)i:arict of Nt•w Y<1rk
I )avid E. Patton
Execwive Director                                                                        Jennifer L. Rrown
                                                ·--- -------                               A1rorr1ey-m-Cltarge

                                     USDC SPNY
  February 25, 2020
                                     DOd.JM;:NT
                                        .   ~. .

  ByECF                              f:LECTRONICALLY FILED

  Honorable Laura Taylor Swain
  United States District Judge
  Southern District of New York

  Re: United States v. Michael Ackerman, 20 Cr. 93 (LTS)

  Dear Judge Swain:

        I write to respectfully request that the Court appoint me to represent Michael Ackerman
  pursuant to the attached financial affidavit. Mr. Ackerman is indicted on one count of wire fraud
  and one count of money laundering. He was presented in the Northern District of Ohio and is
  currently hospitalized and unable to appear in person in SDNY. He has informed me, however,
  that he is unable to afford counsel and has asked that this Court appoint him an attorney.

        Thank you for your attention to this matter.

  Sincerely,

  Isl Jonathan Marvinny
  Jonathan Marvinny
  Assistant Federal Defender                                   SO ORDERED:
  212.417.8792
  jonathan_marvinny@fd.org
